Citation Nr: 0923843	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-32 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a tumor of the left 
parotid gland also claimed as cysts, to include as due to 
exposure to herbicides.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

(The issues of entitlement to service connection for 
chloracne and skin disorder are the subject of another 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  He had service in Vietnam from September 1968 to 
August 1969.  He is the recipient of the Vietnam Service 
Medal with 3 Bronze Stars and the Vietnam Campaign Medal 
w/Device.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied entitlement to service connection for 
a tumor of the left parotid gland, also claimed as cysts, as 
well as the Veteran's application to reopen a claim of 
entitlement to service connection for bilateral hearing loss.

These claims were last before the Board in June 2008, when 
they were remanded to afford the Veteran a Travel Board 
hearing.  The Veteran was provided a hearing before a 
Decision Review Officer (DRO) in November 2008.  He was also 
provided a Travel Board hearing in April 2009.  Transcripts 
of the testimony offered at these hearings have been 
associated with the record.  


FINDINGS OF FACT


1.  In February 2006 the RO last denied the Veteran's claim 
of service connection for bilateral hearing loss and 
following notice of this decision, the Veteran did not appeal 
by filing a notice of disagreement.

2.  Evidence received since the February 2006 rating decision 
is not new and material for the claim of service connection 
for bilateral hearing loss, and does not raise a reasonable 
possibility of substantiating the claim.

3.  The Veteran served in Vietnam and is presumed to have 
been exposed to herbicides, but cystic mucoepidermoid 
carcinoma with clear cell features is not a disorder subject 
to presumptive service connection as due to exposure to 
herbicides 

4.  It has not been shown by competent and probative evidence 
that the Veteran has cystic mucoepidermoid carcinoma with 
clear cell features attributable to service and there is no 
competent indication that this disorder manifested to a 
compensable degree within the first post-service year.


CONCLUSIONS OF LAW

1.  The RO's February 2006 decision denying entitlement to 
service connection for headaches is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
February 2006 rating decision and the claim of entitlement to 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Service connection for tumor of the left parotid gland 
also claimed as cysts is not established.  38 U.S.C.A. §§ 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp.2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2007.  This notice provided the 
Veteran with notice of the rating criteria and effective date 
provisions that are pertinent to his claims.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  VA should consider the bases for the final denial 
and the notice letter must describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In the case of the Veteran's claim to reopen decided herein, 
the RO provided the Veteran appropriate pre-adjudication 
notice in the aforementioned September 2007 letter.  That 
letter notified the Veteran of the basis for the prior and 
final denial, the evidence and information that was necessary 
to reopen the claim, and the evidence and information that 
was necessary to establish service connection for this 
disorder.

VA has obtained the Veteran's service treatment records and 
VA records, assisted the Veteran in obtaining evidence, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  With respect to the claim to reopen, VA need not 
obtain a medical opinion or examination in this case because 
that duty applies to claims to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. § 
3.159(c)(4)(C)(iii).  For the remaining claim, a VA 
examination is not necessary to decide it because, as 
explained below in greater detail, there is no competent 
evidence indicating that the disability may be attributable 
to service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

New and Material Evidence Claim

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2008).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).
Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In February 2006, the appellant's claim of entitlement to 
service connection for bilateral hearing loss was denied by 
the RO on the grounds that bilateral hearing loss was not 
incurred or aggravated in service, otherwise attributable 
thereto or that sensorineural hearing loss manifested to a 
compensable degree within the first post-service year.  
Although the RO provided notice of the denial, the Veteran 
did not initiate an appeal.  Therefore, the RO's decision of 
February 2006 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

The evidence of record at the time of the February 2006 
rating decision included the Veteran's service treatment 
records, VA records, private medical records and statements 
from the Veteran pertaining to a claim for posttraumatic 
stress disorder.  Saliently, of record was an October 2005 VA 
audiology examination report, which contained a negative 
etiology opinion, as well as the Veteran's provided history 
of in-service noise exposure and a lack thereof post-service.  

Since the February 2006 Board decision, numerous new pieces 
of evidence have been associated with the claims file.  The 
Veteran's VA records, which include several VA examination 
reports pertaining to other claims, have been associated with 
the claims file.  Similarly, private records, which do not 
relate to the Veteran's hearing loss claim, were associated 
with the claims file.  Also, newly of record are statements 
from the Veteran pertaining to other claims.  The only 
evidence newly associated with the claims file that pertains 
to hearing loss, is the Veteran's testimony offered at the 
DRO and Travel Board hearings.  

At the DRO hearing the Veteran related that he had had 
ringing in his ears in and since service, but that he did not 
notice a change in his hearing until approximately 1978.  He 
related having significant noise exposure in service and that 
he had not been provided hearing protection.  He denied a 
post-service history of noise exposure.  

At his Travel Board hearing, the Veteran testified that there 
was significant noise in service without hearing protection 
and that his post-service employment wasn't noisy.   He also 
denied any loud recreational noise exposure, such as gunfire 
or engine exhaust.  He testified ringing in his ears began 2 
to 3 months after he arrived in Vietnam.  The Veteran, 
through questioning by his representative, posited that his 
bilateral hearing loss was attributable to service due to 
noise exposure because his service-connected tinnitus was 
attributable to this noise exposure.  

Initially, the Board points out that to the extent that the 
non-testimonial evidence is new, it is not material.  Upon 
review of the evidence, none of it relates to attribution of 
bilateral hearing loss to service, either directly or 
presumptively.  Thus, this evidence, although new, is not 
material.  

Likewise, the testimonial evidence is not new and material.  
The testimony pertaining to in-service noise exposure is not 
new; at the time of the February 2006 rating decision, it was 
reflected in the record that the Veteran had been subjected 
to noise exposure in service.  See October 2005 report of VA 
audiological examination.  The Veteran's testimony regarding 
having first noticed decreased hearing acuity in 1978 is new, 
but not material.  His first noticing hearing loss in 1978, 
some 8 years following his discharge, does not raise a 
reasonable possibility of substantiating the claim.  His 
testimony regarding ringing in his ears adds nothing to the 
record as he is service-connected for tinnitus.  And finally 
his theory of medical causation cannot serve to reopen the 
claim given that he's not competent to offer medical 
opinions.  See Moray, 5 Vet. App. at 214.  Thus, the 
testimonial evidence is not new and material.

The evidence and testimony is thus not new and material.  The 
requirements under 38 C.F.R. § 3.156(a) have not been met.  
Accordingly, the request to reopen the claim must be denied.  
In this regard, the Board notes that the Veteran is free to 
offer new and material evidence, e.g. a positive nexus 
opinion, at any time to reopen this claim.  

Service Connection Claim

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and malignant 
tumors become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e). The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996), 
aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A surgical pathology report from the Creighton University 
Medical Center documents an initial diagnosis of a cystic 
mucoepidermoid carcinoma with clear cell features in April 
2006.  This report also documents a left parotidectomy at 
this time.  This report contains no discussion regarding the 
etiology of this disorder.  

In a statement dated in June 2007, the Veteran appears to 
assert that his tumor of the left parotid gland is 
attributable to exposure to herbicides (Agent Orange) when he 
was stationed in Vietnam.  In this regard, the Board notes 
that the Veteran is presumed to have been exposed to 
herbicides.  His personnel records and DD Form 214 clearly 
show that he served in Vietnam.  

At his April 2009 Board hearing, the Veteran testified that 
he had first noticed an enlargement on the left side of his 
neck about 6 to 7 months prior to the April 2006 surgery.  He 
related that he had no history of this cancer in his family 
and that he knew of no other cause, besides his service, 
which could have resulted in this cancer.  He testified that 
he had not been informed by the physician that treated him 
for this condition that it was related to service.  His 
representative requested an examination to ascertain whether 
this condition was attributable to service, particularly 
exposure to Agent Orange or other herbicides.  

Under any theory, either direct or presumptive, the claim 
must be denied.  Initially, the Board notes that this 
condition, which is properly characterized as cystic 
mucoepidermoid carcinoma with clear cell features, is not a 
type of cancer subject to the regulatory provisions 
pertaining to disease associated with exposure to herbicides.  
See 38 C.F.R. § 3.309(e).  Similarly, although this disorder 
may be characterized as a malignant tumor, the earliest that 
this condition could be said as having manifested is about 6 
months prior to April 2006, when the Veteran first noticed 
irregularities.  This is well after the first post-service 
year.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  Similarly, there 
is no competent indication of record that this disease is 
attributable to service, including the Veteran's presumed 
exposure to herbicides.  No competent medical authority 
appears in the record in this regard.  This is not an issue 
capable of lay resolution.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Accordingly, the preponderance of the 
evidence is against the claim and it must be denied.  


ORDER

Entitlement to service connection for a tumor of the left 
parotid gland, also claimed as cysts, to include as due to 
exposure to herbicides, is denied.

New and material evidence has not been received to reopen the 
claim for service connection for bilateral hearing loss, and 
the claim is not reopened.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


